DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,909,373. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent 10,909,373 recites “performing ambient light compensation with respect to the captured image based on a difference between the image captured including the projected pattern and the image captured without the projected pattern” and the currently filed application recites “determining a difference between the image captured including the projected pattern and the image captured without the projected pattern, to obtain an image of the scene including the projected pattern without ambient light”, and therefore each determines a difference between the image with the projected pattern and without the projected pattern to perform or obtain a calculation to compensate ambient light in the captured scene, in that one of ordinary skill in the art would perform compensation of ambient light by either removing (i.e. without) ambient light or adding ambient light depending upon the scene conditions.

10909373
1. A system 
comprising: a light source; a camera; a memory; and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising: causing the light source to project of a pattern of light onto a scene, wherein the pattern is periodic; causing the camera to capture an image of the scene including the projected pattern; determining a projector pixel of the projected pattern corresponding to an image pixel of the captured image; determining a disparity of each correspondence, the disparity being an amount that corresponding pixels are displaced between the projected pattern and and performing ambient light compensation with respect to the captured image based on a difference between the image captured including the projected pattern and the image captured without the projected pattern; 
and rendering a virtual object in the scene based on the three- dimensional computer model and on the ambient light compensation. 


2. The system of claim 1 wherein a distance between a location of the 

3. The system of claim 1 wherein a window size of a window for determining the disparity is greater than a greatest disparity that is estimated based on a target depth range of the scene, the greatest disparity being the largest amount that corresponding pixels are displaced between the projected pattern and the captured image. 

    4. The system of claim 3 wherein the period of the pattern is equal to the window size. 

    5. The system of claim 1 wherein the projected pattern is a triangular pattern. 



    7. The system claim 1 wherein the light source is a light emitting diode (LED). 

    8. The system of claim 1 wherein computer model comprises a depth map. 

    9. The system of claim 1 wherein the computer model comprises a video rate depth map. 

    10. The system of claim 1 wherein causing the camera to 

    11. A method comprising: causing a light source to project of a pattern of light onto a scene, wherein the pattern is periodic; causing a camera to capture an image of the scene including the projected pattern; determining a projector pixel of the projected pattern corresponding to an image performing ambient light compensation with respect to the captured image based on a difference between the image captured including the projected pattern and the image captured without the projected pattern; and rendering a virtual object in the scene based on the three-
    12. The method of claim 11 wherein a distance between a location of the light source and a location of the camera is from 5 mm to 10 mm. 

    13. The method of claim 11 wherein a window size of a window for determining the disparity is greater than a greatest disparity that is estimated based on a target depth range of the scene, the greatest disparity being the largest amount that corresponding pixels are displaced between the projected pattern and the captured image. 

    14. The method of claim 13 wherein the period of the pattern is equal to the window size. 

    15. The method of claim 11 wherein the projected pattern is a triangular pattern. 

    16. The method of claim 11 further comprising: modulating an intensity of light from the light source using a mask including transparent areas and opaque areas and a lens to project the pattern onto the scene. 

    17. The method of claim 11 wherein the light source is a light emitting diode (LED). 

    18. The method of claim 11 wherein the computer model comprises a depth map. 


  

1. (Currently Amended) A system comprising: a light source; a camera; a memory; and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising: causing the light source to project of a pattern of light onto a scene, wherein the pattern is periodic; causing the camera to capture an image of the scene including the projected pattern; determining a projector pixel of the projected pattern corresponding to an image pixel of the captured image; determining a disparity of each correspondence, the disparity being an amount that corresponding pixels are displaced between the projected pattern and determining a difference between the image captured including the projected pattern and the image captured without the projected pattern, to obtain an image of the scene including the projected pattern without ambient light; 
and rendering a virtual object in the scene based on the three-dimensional computer model and on the obtained image of the scene including the projected pattern without ambient light.
2. (New) The system of claim 1, wherein a distance between a 
3. (New) The system of claim 1, wherein a window size of a window for determining the disparity is greater than a greatest disparity that is estimated based on a target depth range of the scene, the greatest disparity being a largest amount that corresponding pixels are displaced between the projected pattern and the captured image.

4. (New) The system of claim 3, wherein the period of the pattern is equal to the window size.

5. (New) The system of claim 1, wherein the projected pattern is a triangular pattern.



7. (New) The system of claim 1, wherein the light source is a light emitting diode (LED).


8. (New) The system of claim 1, wherein the computer model comprises a depth map.

9. (New) The system of claim 1, wherein the computer model comprises a video rate depth map.
10. (New) The system of claim 1, wherein causing the camera to 

11. (New) A method comprising: causing a light source to project of a pattern of light onto a scene, wherein the pattern is periodic; causing a camera to capture an image of the scene including the projected pattern; determining a projector pixel of the projected pattern corresponding to an image determining a difference between the image captured including the projected pattern and the image captured without the projected pattern, to obtain an image of the scene including the projected pattern without ambient light; and rendering a virtual object in the scene based on the three-dimensional computer model and on the obtained image of 
12. (New) The method of claim 11, wherein a distance between a location of the light source and a location of the camera is from 5mm to 10mm.

13. (New) The method of claim 11, wherein a window size of a window for determining the disparity is greater than a greatest disparity that is estimated based on a target depth range of the scene, the greatest disparity being a largest amount that corresponding pixels are displaced between the projected pattern and the captured image.

14. (New) The method of claim 13, wherein the period of the pattern is equal to the window size.

15. (New) The method of claim 11, wherein the projected pattern is a triangular pattern.

16. (New) The method of claim 11, further comprising: modulating an intensity of light from the light source using a mask including transparent areas and opaque areas and a lens to project the pattern onto the scene.

17. (New) The method of claim 11, wherein the light source is a light emitting diode (LED).

18. (New) The method of claim 11, wherein the computer model comprises a depth map.

.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11, 12, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonn, U.S. Patent Publication Number 2017/0059305 A1, in view of Gordon, U.S. Patent Publication Number 2016/0050401 A1, further in view of Gordon et al., U.S. Patent Number .

Regarding claim 1, Nonn discloses a system comprising: a light source (paragraphs 0051- 0052, a light pattern source; light source: a natural or artificial light emitter); a camera (200); a memory (211, memory); and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising: causing the light source to project of a pattern of light onto a scene (paragraph 0084, light pattern is projected into the scene, this is done by activating the light source), (paragraph 0097, a light pattern 720 in the form of a regular non-grid array of dots 710; as shown, the dots 710 define an array with multiple rows that are spaced apart at regular intervals); causing the camera to capture an image of the scene including the projected pattern (paragraph 0125, image 1120 captured with a light pattern); determining a projector pixel of the projected pattern corresponding to an image pixel of the captured image (paragraph 0124, figure 10C illustrates the image, with a light pattern projected onto the image; paragraph 0021, light field camera captures a four-dimensional light-field indicative of not only the color of light received by each pixel, but also the angle of incidence of light to that pixel; paragraph 0059, camera may be light-field camera, including a plurality of sensors for capturing pixels, obtaining light field image); determining a 
generating, by one or more processors, a three-dimensional computer model of the scene based on the disparity (paragraph 0092, generate a three-dimensional model of one or more objects in the scene captured by the image); causing the camera to capture an image of the scene without the projected pattern (paragraph 0125, image 1100 captured without a light pattern); determining a difference between the image captured including the projected pattern and the image captured without the projected pattern, to obtain an image of the scene (paragraph 0087, the light pattern source may be deactivated, depending on whether the light pattern is to be projected during capture of the second light); (paragraph 0022, generation of animation or virtual reality based on the scene).
	However it is noted that Nonn discloses light pattern 720 in the form of a regular non-grid array of dots 710, the dots 710 define an array with multiple rows that are spaced apart at regular intervals, but fails to 
Gordon discloses a system (10, system) comprising: a light source (12, projector, line 1, line 57, one or more projectors for light source); a camera (14, imaging apparatus; col. 1, line 58, one or more cameras);
causing the light source to project of a pattern of light onto a scene, wherein the pattern is periodic (col. 15, lines 42-43, projecting an encoded bi-dimensional light pattern on the object; col. 3, lines 59-62, the coded light pattern as one or more of a repeating periodic pattern); causing the camera to capture an image of the scene including the projected pattern (col. 5, lines 16-19, an imaging device to capture a 2D image of said objects having a projected coded light pattern projected thereupon); determining a projector pixel of the projected pattern corresponding to an image pixel of the captured image (col. 4, lines 23-25, identifying the bi-dimensional light 
	However it is noted that Nonn and Gordon ‘166 fails to specifically disclose determining a difference between the image captured including the projected pattern and the image captured without the projected pattern, to obtain an image of the scene including the projected pattern without ambient light; and rendering a virtual object in the scene based on the three-dimensional computer model and on the obtained image of the scene including the projected pattern without ambient light.
Gordon 20160050401 discloses a system comprising: a light source (212, light source); a camera (230, imaging sensing unit); a memory; and 
	It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the first and second captured images as disclosed by Nonn, having a light pattern source projected and not having the light pattern source, using the variation (or lack of variation) in such spacing may reveal the orientation of a surface of the object as disclosed by Nonn, to determine a disparity of each 
However it is noted that Nonn discloses paragraph 0022, generation of animation or virtual reality based on the scene. Nonn, Gordon ‘166 and Gordon ‘401 fail to specifically disclose rendering a virtual object in the scene based on the three-dimensional computer model and on the obtained image of the scene including light condition.
Knorr discloses face lit by light source, col. 12, lines 52-53; rendering a virtual object in the scene based on the three-dimensional computer model and on the obtained image of the scene including the projected pattern without ambient light (col. 4, lines 4-5, first light relative to first camera when first camera captured first image; col. 5, line 2-4, 3D model of a face, providing a pose of the face relative to the first camera capture; col.12, lines 16-18, image 415 is combined (step 416) with a rendering of the virtual object 405 under the estimated lighting conditions). 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the capture of two images as disclosed by Gordon’166, capturing an image with and without 

Regarding claim 2, Nonn discloses wherein a distance between a location of the light source and a location of the camera is from 5mm to 10mm (Paragraph 0084, If desired, the light pattern source 420 may be secured to the camera 200 in such a manner that the light pattern source 420 is always oriented to project the light pattern 422 into a region with a size and shape that generally corresponds to the size and shape of the field of view of the camera 200; paragraph 0102, the light pattern 422 has a fixed, known relationship relative to the camera 200).
Gordon ‘401, figure 43, optical assembly 21, having light source 212 and imaging sensing unit 230, which Examiner interprets as having a distance between location of the light source and location of the camera from 5mm to 10mm in that the optical assembly would cover an eye of the user and would have limited assembly spacing for the placement of the imaging sensing unit and light source to cover a user’s eye and therefore 
Gordon ‘166 discloses col. 16, lines 17-30, relative position 30 between projector 12 and sensor 24 is fixed, thus imparting a geometric constraint to system 10. This constraint restricts the location of any given reflected feature 28a, 28b, 28d, and 28f in the captured image 22 to a unique set of points in the image called an epipolar line. Epipolar lines .beta., .phi., and .rho. are shown in the figure. That is to say, for a system 10 with a given light pattern and fixed relative position between projector and sensor, for any object or group of objects upon which the pattern is projected, each feature of the projected pattern is always observed on a particular, singular epipolar line in the captured image 22.

Regarding claim 5, Nonn discloses wherein the projected pattern is a triangular pattern (figure 7D, which illustrates a triangular pattern).

Regarding claim 6, Nonn discloses further comprising: a mask including transparent areas and opaque areas, wherein the mask modulates an intensity of light from the light source (paragraph 0074, the light pattern may be provided via one or more masks positioned between the light emitter of the light pattern source 420 and the scene 402; the one or more masks 

Regarding claim 7, Nonn discloses wherein the light source is a light emitting diode (LED) (paragraph 0074, the light pattern source 420 may be a light emitting device such as a laser, incandescent, fluorescent, or LED light, which may emit the light pattern 422).

Regarding claim 8, Nonn discloses wherein the computer model comprises a depth map (paragraph 0022, generation of an enhanced depth map through the projection of a light pattern into a scene; the depth map may be used to model the one or more objects in the scene).

	Regarding claims 11, 12, 15-18, and 20, they are rejected based upon similar rational as above.

Response to Arguments
Applicant’s arguments, see page 2-3, filed 10/13/2021, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon Nonn, Gordon, Gordon in view of Knorr.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen et al., U.S. Patent Publication Number 2012/0262553 A1

Chen discloses a system comprising: a light source (210, light source); causing the light source to project of a pattern of light onto a scene, wherein the pattern is periodic (paragraph 0045, light source is projected; paragraph 0069, periodic control of a ON/OFF of a light source); 
causing the camera to capture an image of the scene including the projected pattern (paragraph 0071, acquiring the light source of a depth image, acquiring an image); 
determining a projector pixel of the projected pattern corresponding to an image pixel of the captured image (paragraphs 0080-0081, projecting device can be considered as a virtual camera, the digital image acquired by the virtual camera; parameters and functions are defined as : V(I,j): a value of a pixel at a column j and a row I of the virtual image of the virtual camera); 

generating, by one or more processors, a three-dimensional computer model of the scene based on the disparity (paragraph 0105, after the depths of pixels in a whole measurement are calculated, a depth image of the image is acquired, Examiner interprets depth image as 3D model); 
causing the camera to capture an image of the scene without the projected pattern (paragraph 0107, real cameras acquire a real image) ; 
determining a difference between the image captured including the projected pattern and the image captured without the projected pattern, to obtain an image of the scene including the projected pattern without ambient light (paragraph 0108, two real images have only a horizontal disparity or vertical disparity, caused by location arrangement, a location difference or difference between angles of lenses exist).

Chen paragraph 0049, large area spot distribution module is to project and enlarge, together with a lens set, light distribution of light source passing through a mask. Chen paragraph 0051, light source may be an LED.


Zhang et al., U.S. Patent Publication Number 2009/0322745 A1

Zhang discloses a system (100) comprising: a light source (104, light source); a camera (108 camera); a memory (paragraph 0020, computer stores programs); and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising: causing the light source to project of a pattern of light onto a scene (paragraph 0021, light source projects structured patterns of light onto an object in the scene), 
wherein the pattern is periodic (paragraph 0009, illuminating an object with a structured pattern at a modulated rate); 
causing the camera to capture an image of the scene including the projected pattern (paragraph 0021, a camera is provided that captured the scene illuminated by the structured light); 
determining a projector pixel of the projected pattern corresponding to an image pixel of the captured image (paragraph 0005, stereo algorithm 
generating, by one or more processors, a three-dimensional computer model of the scene based on the disparity (paragraph 0029, determine a three-dimensional model for the illuminated object); 
causing the camera to capture an image of the scene without the projected pattern (paragraph 0022, comprising two consecutive images in the captured image sequence in which one is lit by the structured light and the other is not); 
determining a difference between the image captured including the projected pattern and the image captured without the projected pattern, to obtain an image of the scene including the projected pattern without ambient light (paragraph 0025, by subtracting the two frames in the differential image pairs, the effects of the environmental lighting and ambient light can be characterized). Zhang paragraph 0004, when the captured images/videos are also used for content creation, such as making movies, the presence of structured light in the images and videos is often undesirable; paragraph 0037, to produce an image sequence that does not include images 

Coley et al., U.S. Patent Number 9,766,057 B1

Coley discloses a system comprising: a light source () ; a camera (210); a memory (110, memory); and at least one hardware processor (106, processor) coupled to the memory and comprising instructions (col. 4, lines 20-22, one or more processors configured to execute instructions, instructions may be stored in the memory 110, or in other memory accessible to the processor 106) that causes the system to perform operations comprising: causing the light source to project of a pattern of light onto a scene, wherein the pattern is periodic (col. 7, lines 20-23, structured light pattern 300 impinging onto the scene, the projector projects a structured light pattern onto the scene); causing the camera to capture an image of the scene including the projected pattern (col. 2, lines 66-67, an imaging sensor acquires an image of the known pattern as distorted by objects in the scene); 
determining a projector pixel of the projected pattern corresponding to an image pixel of the captured image (col. 7, lines 53-57, a PN function is deterministic in that given a specific set of variables, a particular output is defined, This deterministic behavior allows the specific identification and 
generating, by one or more processors, a three-dimensional computer model of the scene based on the disparity (col. 3, lines 62-65, a model of the scene is built with the determined placement and dimensional information ); 
 (col. 11, lines 20-25, excursions in one or more image properties may vary dynamically from one plurality of sub-frames to another, this dynamic variation may occur at least partly in response to conditions within the environment, these conditions may include system parameters, objects parameters, characteristics of the base image, ambient light levels;
Col. 5, lines 39-40, augmented reality module may be configured to project a virtual image; Col. 10, lines 24-37, At 410, images of the modulated sub-frame images containing the structured light pattern interacting with the 
(82)    At 412, structured light data is recovered from the acquired images. For example, where the opposing excursions are distributed across two sub-images A and B, the structured light data may be recovered by subtracting image B from image A.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616